DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The applicant’s argument seems to be that because domain section 50 includes a domain name it cannot also be a domain name too.  The applicant has not provided any evidence for this conclusion.  The applicant has failed to provide any explanation of where the claims or specification precludes the domain name section 50 of Monteiro from reading on the claimed first domain name.  
Monteiro reads on the parts of the disclosure that the applicant states support the claimed subject matter (paragraphs 113-117 in the published application and paragraphs 99-102 in the application file which the Examiner will cite).  The operations of data communications device 30 of Monteiro read on the operations of the customized domain name routine disclosed by the applicant in paragraphs 99 and 100 of the application.  Monteiro constructs domain name section 50 from DNS request 42 in the same manner disclosed in paragraph 100 of the applicant’s disclosure.  Domain name section 50 reads on the breadth of the “modified domain name” constructed at step 706 of the applicant’s invention as described in paragraph 100 of the applicant’s disclosure because the teachings in col. 5, lines 31-41 show that domain name section 50 is constructed using “various key/value pairs”.  Domain name section 50 reads on the breadth of the modified domain name that is claimed as the first domain name in the same manner in which it is disclosed by the applicant.  
The Examiner acknowledges that paragraph 101 of the applicant’s disclosure references an example of what the format for the claimed first domain name could look like.  This is shown and described in paragraph 72 of the applicant’s disclosure.  Paragraph 101 only states that this is an 
The Examiner cites U.S. Patent Number 8,224,986 to Liskov et al. and U.S. Patent Application Publication Number 2002/0162028 by Kennedy to show that the format of domain name section 50 could be considered a domain name and that a domain name could be considered to include another domain name by those skilled in the art.  Col. 7, lines 34-42 of Liskov show that parameters can be prepended to a domain name and it can be considered an extended domain name which is definitely still considered a domain name even if it is “extended”.  Paragraphs 27 and 28 of Kennedy show that various information can be prepended to a domain name in the same manner as Monteiro and the result can still be considered a domain name.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Number 7,228,359 to Monteiro.
As to claim 11, Monteiro teaches a computer-implemented method, operable in a content delivery network (CDN) (Figure 1, CDN 20) comprising a plurality of cache server sites (content servers 24 A and B) and a domain name system including one or more domain name servers (DNS 22) configured to provide domain name resolution (col. 4, lines 37-52), and, the method comprising: (A) at a domain name server in the CDN, obtaining a client request to resolve a first domain name (request 44 in Figure 2 pertains to client 34, domain name 50 is the first domain name); (B) extracting one or more keys (flag 54) and one or more corresponding values (client identifier 56) from said first domain name (col. 5, lines 42-50); (C) generating a second domain name based on said first domain name (domain name 58 is extracted by excluding the flag and client ID), said second domain name excluding information from said first domain name relating to said one or more keys and said one or more values (col. 5, lines 42-50), and where said second domain name is different from first said domain name (domain name 58 is different from domain name 50); and (D) resolving said second domain name using at least some of the one or more values extracted from the first domain name (col. 5, line 51-col. 6, line 4, the DNS picks an IP address for the second domain name based on the client ID provided in the first domain name 50).
As to claims 12 and 13, see col. 5, lines 35-41.
As to claim 15, see col. 5, line 51-col. 6, line 4. 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442